EXHIBIT 10.5

 

 

 

 

GREAT LAKES CHEMICAL CORPORATION

 

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL INDENTURE

DATED AS OF JULY 1, 2005

TO THE INDENTURE
DATED AS OF JULY 16, 1999

 

--------------------------------------------------------------------------------

 

 

J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION,
AS SUCCESSOR TO THE FIRST NATIONAL BANK OF CHICAGO,

AS TRUSTEE

 

 

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL INDENTURE, dated as of July 1, 2005 (this “Supplemental
Indenture”), by and among GREAT LAKES CHEMICAL CORPORATION, a Delaware
corporation (the “Company”), CHEMTURA CORPORATION, a Delaware corporation,
formerly known as Crompton Corporation (“Chemtura”), the undersigned GUARANTORS
parties hereto (together with Chemtura, the “Guarantors”) and J.P. MORGAN TRUST
COMPANY, NATIONAL ASSOCIATION, a national banking association organized under
the laws of the United States (as successor to The First National Bank Of
Chicago), as trustee (the “Trustee”).

 

WHEREAS, the Company and the Trustee are parties to an indenture, dated as of
July 16, 1999 (the “Indenture”), which provides for the issuance of the
Company’s senior debt securities to be issued from time to time in one or more
series (the “Securities”); and

 

WHEREAS, the Company, pursuant to the Indenture and a Board Resolution (as
defined in the Indenture), dated as of July 16, 1999, issued an aggregate
principal amount of $400,000,000 of its 7% Notes due 2009 (the “Notes”); and

 

WHEREAS, pursuant to a definitive merger agreement, dated as of March 8, 2005
(the “Merger Agreement”), between the Company, Chemtura and Copernicus Merger
Corporation, a Delaware corporation and a direct, wholly owned subsidiary of
Chemtura, the Company became a wholly-owned subsidiary of Chemtura, as of
July 1, 2005; and

 

WHEREAS, as a result of the Merger Agreement, the results of operations of the
Company will be included in the consolidated results of operations of Chemtura,
and accordingly, Chemtura and the Company desire that Chemtura provide such
reports and documents to the Trustee as required pursuant to Section 4.4 of the
Indenture in place of the Company; and

 

WHEREAS, Chemtura and certain wholly-owned domestic subsidiaries of Chemtura
have agreed to unconditionally guarantee the Securities for the benefit of all
holders of the Securities (the “Holders”); and

 

WHEREAS, Section 9.1(5) of the Indenture provides that the Company, when
authorized by a Board Resolution, may enter into a supplemental indenture to the
Indenture with the Trustee to make any change which does not materially
adversely affect the legal rights of any Holder of a Security under the
Indenture as then in effect, without prior notice to or the consent of any
Holder of a Security, as such term is defined in the Indenture; and

 

WHEREAS, Section 9.1(8) of the Indenture provides that the Company, when
authorized by a Board Resolution, may enter into a supplemental indenture to the
Indenture with the Trustee to add to the covenants and agreements of the Company
for the benefit of all of the Holders of all of the Securities with respect to a
series without prior notice to or the consent of any Holder of a Security, as
such term is defined in the Indenture; and

 

WHEREAS, the execution and delivery of this Supplemental Indenture have been
duly authorized by the Company, the Guarantors and the Trustee, and all
conditions and requirements necessary to make this Supplemental Indenture a
valid and binding agreement have

 

--------------------------------------------------------------------------------


 

been duly performed and complied with; and

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, it is mutually covenanted and agreed, for the benefit of all
Holders of the Securities as follows:

 

ARTICLE I.

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.1.                                   Section 1.2 of the Indenture is
amended to add the following definitions:

 

Term

 

 

Defined in Section

 

 

 

“Adjusted Net Assets”

 

14.11

 

 

 

“Funding Guarantor”

 

14.11

 

 

 

“Guaranteed Obligation”

 

14.1

 

 

 

“Guaranty”

 

14.1

 

ARTICLE II.

 

AMENDMENT TO ARTICLE 4—COVENANTS

 

Section 2.1.            Section 4.4 of the Indenture is hereby amended to read
in its entirety as set forth below:

 

Section 4.4.                                   COMMISSION REPORTS, REPORTS TO
TRUSTEE, REPORTS TO HOLDERS

 

(a)                                  So long as any Security is outstanding, and
so long as Chemtura Corporation, a Delaware corporation (“Chemtura”), or its
successors or assigns, guarantees the Securities issued under this Indenture,
Chemtura will:

 

(i)  file with the Trustee, within 15 days after Chemtura is required to file
the same with the Commission, copies of the annual reports and of the
information, documents and other reports which Chemtura may be required to file
with the Commission pursuant to Section 13 or Section 15(d) of the Exchange Act
(or copies of such portions thereof as may be prescribed by the Commission by
rules and regulations); or, if Chemtura is not required to file with the
Commission information, documents or reports pursuant to either Section 13 or
Section 15(d) of the Exchange Act, then Chemtura will file with the Trustee and
mail to the Holders of the Securities, as the names and addresses of such
Holders appear upon the register of Securities, (x) annual reports containing
the information required by the Exchange Act to be contained in an Annual Report
on Form 10-K, (y) quarterly reports containing the information required by the
Exchange Act to be contained in a Quarterly Report on Form 10-Q and (z) promptly
after the occurrence of an event required to be therein reported, such other
reports containing information required by the Exchange Act to be contained in a
Current

 

--------------------------------------------------------------------------------


 

Report on Form 8-K;

 

(ii)  file with the Trustee and the Commission, in accordance with the rules and
regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance with this
Paragraph (a) of Section 4.4 as may be required by such rules and regulations,
including, in the case of annual reports, if required by such rules and
regulations, certificates or opinions of independent public accountants,
conforming to the requirements of Sections 13.4 and 13.5, as to compliance with
this Paragraph (a) of Section 4.4, compliance with which is subject to
verification by accountants; and

 

(iii)  mail to the Holders of the Registered Securities, as the names and
addresses of such Holders appear upon the register of Securities, in the manner
and to the extent provided in Section 7.6, such additional summaries of any
information, documents and reports required to be filed with the Trustee
pursuant to the provisions of this Paragraph (a) of Section 4.4 as may be
required to be provided to such Holders by the rules and regulations of the
Commission under the provisions of the TIA.

 

(b)                                 If Chemtura, or its successors or assigns,
ceases to guarantee any Security issued under this Indenture, this Section 4.4
shall be deemed to revert in its entirety to its form as originally set forth in
the Indenture dated as of July 16, 1999.

 

ARTICLE III.

 

GUARANTY

 

Section 3.1.                                   An Article XIV is added to the
Indenture as follows:

 

ARTICLE XIV

 

GUARANTY

 

Section 14.1.                                                                            
GUARANTY.

 

(a)                                  Each Guarantor hereby unconditionally
guarantees (such guarantee to be referred to herein as a “Guaranty”), on a
senior unsecured basis jointly and severally, to each Holder of a Security
authenticated and delivered by the Trustee and to the Trustee and its successors
and assigns, the Securities or the obligations of the Company hereunder or
thereunder, that:  (i) the principal of and interest on the Securities will be
promptly paid in full when due, subject to any applicable grace period, whether
at maturity, by acceleration or otherwise and interest on the overdue principal,
if any, and interest on any interest, to the extent lawful, of the Securities
and all other obligations of the Company to the Holders or the Trustee hereunder
or thereunder will be promptly paid in full or performed, all in accordance with
the terms hereof and thereof (the “Guaranteed Obligations”); and (ii) in case of
any extension of time of payment or renewal of any

 

--------------------------------------------------------------------------------


 

Securities or of any such other obligations, the same will be promptly paid in
full when due or performed in accordance with the terms of the extension or
renewal, subject to any applicable grace period, whether at stated maturity, by
acceleration or otherwise, subject, however, in the case of clauses (i) and
(ii) above, to the limitations set forth in Section 14.12.  Each Guarantor
hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Securities or
the Indenture, the absence of any action to enforce the same, any waiver or
consent by any Holder of the Securities with respect to any provisions hereof,
the recovery of any judgment against the Company, and action to enforce the same
or any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a Guarantor.  Each Guarantor hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Company, any right to require a proceeding first
against the Company, protest, notice and all demands whatsoever and covenants
that this Guaranty will not be discharged except by complete performance of the
obligations contained in the Securities and the Indenture.  If any Holder or the
Trustee is required by any court or otherwise to return to the Company, any
Guarantor or any custodian, trustee, liquidator or other similar official acting
in relation to the Company or any Guarantor, any amount paid by the Company or
any Guarantor to the Trustee or such Holder, this Guaranty, to the extent
theretofore discharged, shall be reinstated in full force and effect.  Each
Guarantor further agrees that, as between each Guarantor, on the one hand, and
the Holders and the Trustee, on the other hand, (x) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article VI for
the purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any acceleration of such obligations
as provided in Article VI, such obligations (whether or not due and payable)
shall forthwith become due and payable by each Guarantor for the purpose of this
Guaranty.

 

(b)                                 Each Guarantor understands, agrees and
confirms that the Holders may enforce this Guaranty up to the full amount of the
Guaranteed Obligations against such Guarantor without proceeding against any
other Guarantor or the Company.  This Guaranty is a guaranty of prompt payment
and performance and not of collection.

 

Section 14.2.                                                                            
SEVERABILITY OF THE GUARANTY.

 

In case any provision of this Guaranty shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 14.3.                                                                            
LIABILITY OF GUARANTORS ABSOLUTE.

 

The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of the Company whether executed by such
Guarantor, any other Guarantor, any other guarantor or by any other party, and
the liability of each Guarantor hereunder shall not be affected or impaired by
any circumstance or occurrence whatsoever, including, without limitation: 
(a) any direction as to application of payment

 

--------------------------------------------------------------------------------


 

by the Company or any other party, (b) any other continuing or other guaranty,
undertaking or maximum liability of a Guarantor or of any other party as to the
Securities, (c) any payment on or in reduction of any such other guaranty or
undertaking, (d) any dissolution, termination or increase, decrease or change in
personnel by the Company, (e) the failure of any Guarantor to receive any
benefit from or as a result of its execution, delivery and performance of this
Guaranty, (f) any action or inaction by the Holders as contemplated in
Article VI or (g) any invalidity, rescission, irregularity or unenforceability
of all or any part of the Guaranteed Obligations or of any security therefor.

 

Section 14.4.                                                                            
OBLIGATIONS OF GUARANTORS INDEPENDENT.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other guarantor or the Company, and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not action is brought against any other Guarantor, any other guarantor or the
Company and whether or not any other Guarantor, any other guarantor or the
Company be joined in any such action or actions.  Each Guarantor waives (to the
fullest extent permitted by applicable law) the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof.  Any
payment by the Company or other circumstance which operates to toll any statute
of limitations as to the Company shall operate to toll the statute of
limitations as to each Guarantor.

 

Section 14.5                                                                               
WAIVERS BY GUARANTORS.

 

(a)                                  Until all obligations are paid in full,
each Guarantor hereby irrevocably waives any claims or other rights which it may
now or hereafter acquire against the Company that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under its
Guaranty and the Indenture, including, without limitation, any right of
subrogation, reimbursement, exoneration, indemnification, and any right to
participate in any claim or remedy of any Holder against the Company, whether or
not such claim, remedy or right arises in equity, or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Company, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim or other rights. 
If any amount shall be paid to any Guarantor in violation of the preceding
sentence and the Securities shall not have been paid in full, such amount shall
have been deemed to have been paid to such Guarantor for the benefit of, and
held in trust for the benefit of, the Holders, and shall, forthwith be paid to
the Trustee for the benefit of such Holders to be credited and applied upon the
Securities, whether matured or unmatured, in accordance with the terms of this
Guaranty and the Indenture.

 

(b)                                 Each Guarantor covenants (to the extent that
it may lawfully do so) that it will not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law that would prohibit or forgive each
such Guarantor from performing its Guaranty as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which

 

--------------------------------------------------------------------------------


 

may affect the covenants or the performance of the Indenture; and (to the extent
that it may lawfully do so) each such Guarantor hereby expressly waives all
benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power granted to the Trustee under the
Indenture, but will suffer and permit the execution of every such power as
though no such law had been enacted.

 

Section 14.6.                                                                            
GUARANTY ENFORCEABLE BY TRUSTEE.

 

Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Holders agree (by their acceptance of the benefits of this Guaranty) that
this Guaranty may be enforced as to any series of Securities guaranteed
hereunder only by the action of the Trustee, in each case acting upon the
instructions of the Holders of at least a majority of the aggregate outstanding
principal amount of such series of the Securities and that no other Person shall
have any right individually to seek to enforce or to enforce this Guaranty, it
being understood and agreed that such rights and remedies may be exercised by
the Trustee, for the benefit of the Holders upon the terms of this Guaranty. 
The Holders further agree that this Guaranty may not be enforced against any
director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such partner, member or stockholder is also a Guarantor
hereunder).

 

Section 14.7.                                                                            
BENEFIT AND BINDING EFFECT OF GUARANTY.

 

This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Holders and their successors and
assigns.

 

Section 14.8.                                                                            
AMENDMENTS TO GUARANTY; WAIVERS TO GUARANTY.

 

Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby (it being understood that the addition or release of
any Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released).

 

Section 14.9.                                                                            
NOTICE TO GUARANTORS.

 

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the Guarantors shall be sent or delivered by mail,
telegraph, telex, telecopy, cable or courier service and all such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to any
Guarantor shall not be effective until received by such Guarantor.  All notices
and other communications shall be in writing and addressed to such party at 199
Benson Road, Middlebury, Connecticut, 06762; or in any case at such other
address as any of the Guarantors may hereafter notify the others parties hereto
in writing.

 

--------------------------------------------------------------------------------


 

Section 14.10.                                                                      
RELEASE OF GUARANTORS.

 

(a)                                  The Guaranty of a Guarantor will be
automatically and unconditionally released without any action on the part of the
Holders or the Trustee:  (1) in connection with any sale or other disposition of
all or substantially all of the assets of that Guarantor (including, without
limitation, by way of merger or consolidation); or (2) in connection with any
sale of all of the Capital Stock of that Guarantor.

 

(b)                                 The Guaranty of a Guarantor will be
automatically and unconditionally released as to any series of Securities
without any action on the part of the Holders or the Trustee upon the payment in
full of such series of Securities.

 

(c)                                  Concurrently with any legal defeasance or
covenant defeasance, pursuant to Article VIII, the Guarantors shall be released
from all of their obligations under their respective applicable Guaranty.

 

(d)                                 If at any time any of the Guarantors under
this Guaranty that also is a guarantor of Chemtura’s 9 7/8% Notes due 2012 or
Senior Floating Rate Notes due 2010 (together, the “Chemtura Notes”) ceases to
be a guarantor of the Chemtura Notes, which includes upon the repayment or
redemption of the Chemtura Notes, this Guaranty will also be automatically and
unconditionally released as to such Guarantor or Guarantors without any action
on the part of the Holders or the Trustee.

 

(e)                                  The Trustee shall deliver an appropriate
instrument evidencing any release of a Guarantor upon receipt of a request by
the Company accompanied by an Officers’ Certificate and Opinion of Counsel
certifying as to the compliance with this Section 14.10.

 

Section 14.11.                                                                      
CONTRIBUTION BY GUARANTORS.

 

In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree, inter se, that in the event any payment or distribution is
made by any Guarantor (a “Funding Guarantor”) under its Guaranty, such Funding
Guarantor shall be entitled to a contribution from all other Guarantors in a pro
rata amount based on the Adjusted Net Assets (as defined below) of each
Guarantor (including the Funding Guarantor) for all payments, damages and
expenses incurred by that Funding Guarantor in discharging the Company’s
obligations with respect to the Securities or any other Guarantor’s obligations
with respect to its Guaranty.  “Adjusted Net Assets” of such Guarantor at any
date shall mean the lesser of the amount by which (x) the fair value of the
property of such Guarantor exceeds the total amount of liabilities, including,
without limitation, contingent liabilities (after giving effect to all other
fixed and contingent liabilities incurred or assumed on such date), but
excluding liabilities under its Guaranty, of such Guarantor at such date and (y)
the present fair salable value of the assets of such Guarantor at such date
exceeds the amount that will be required to pay the probable liability of such
Guarantor on its debts (after giving effect to all other fixed and contingent
liabilities incurred or assumed on such date), excluding debt in respect of the
Guaranty of such Guarantor, as they become absolute and matured.

 

--------------------------------------------------------------------------------


 

Section 14.12.                                                                      
LIMITATION ON GUARANTORS’ LIABILITY.

 

Each Guarantor and by its acceptance hereof each Holder hereby confirms that it
is the intention of all such parties that the Guaranty by such Guarantor
pursuant to its Guaranty not constitute a fraudulent transfer or conveyance for
purposes of any Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar Federal or state law.  To
effectuate the foregoing intention, the Holders and such Guarantor hereby
irrevocably agree that the obligations of such Guarantor under its Guaranty
shall be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Guarantor and after giving effect to
any collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Guaranty or
pursuant to Section 14.13, result in the obligations of such Guarantor under the
Guaranty not constituting such fraudulent transfer or conveyance.

 

Section 14.13.                                                                      
PAYMENTS BY GUARANTORS.

 

All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense.

 

Section 14.14.                                                                      
ADDITIONAL GUARANTORS.

 

It is understood and agreed that any present or future Subsidiary of Chemtura
that after the date hereof becomes a Guarantor and guarantees the Securities
shall become a Guarantor by executing and delivering to the Trustee a
supplemental indenture pursuant to which such Subsidiary shall unconditionally
guarantee all of the Company’s obligations under the Securities issued under the
Indenture on the terms set forth in this Supplemental Indenture and taking all
actions as specified in this Guaranty as would have been taken by such Guarantor
had it been an original party to this Supplemental Indenture, in each case with
all documents and actions required to be taken above to the reasonable
satisfaction of the Trustee.

 

ARTICLE IV.

 

MISCELLANEOUS

 

Section 4.1.  The Trustee accepts the trusts created by the Indenture, as
amended and supplemented by this Supplemental Indenture, and agrees to perform
the same upon the terms and conditions of the Indenture, as amended and
supplemented by this Supplemental Indenture.

 

Section 4.2.  All capitalized terms used and not defined herein shall have the
respective meanings assigned to them in the Indenture.

 

Section 4.3.  Upon execution and delivery of this Supplemental Indenture, the
terms and conditions of this Supplemental Indenture shall be part of the terms
and conditions of the Indenture for any and all purposes, and all the terms and
conditions of both shall be read together as though they constitute one and the
same instrument, except that in case of conflict, the

 

--------------------------------------------------------------------------------


 

provisions of this Supplemental Indenture will control.

 

Section 4.4.  Each of the Company and the Trustee hereby confirms and reaffirms
the Indenture in every particular except as amended and supplemented by this
Supplemental Indenture.

 

Section 4.5.  All covenants and agreements in this Supplemental Indenture by the
Company, the Guarantors and the Trustee shall bind their respective successors
and assigns, whether so expressed or not.

 

Section 4.6.  In case any provisions in this Supplemental Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

Section 4.7.  Nothing in this Supplemental Indenture, express or implied, shall
give to any Person, other than the parties hereto and their successors under the
Indenture and the Holders of the Securities, any benefit or any legal or
equitable right, remedy or claim under the Indenture.

 

Section 4.8.  The parties may sign any number of copies of this Supplemental
Indenture.  Each signed copy shall be an original, but all of them together
shall represent the same agreement.  One signed copy is enough to prove this
Supplemental Indenture.

 

Section 4.9.  This Supplemental Indenture shall be governed by and construed in
accordance with the laws of the State of New York, as applied to contracts made
and performed within the State of New York, without regard to principles of
conflicts of law.  Each of the parties hereto agrees to submit to the
jurisdiction of the courts of the State of New York in any action or proceeding
arising out of or relating to this Supplemental Indenture.

 

Section 4.10.  All provisions of this Supplemental Indenture shall be deemed to
be incorporated in, and made a part of, the Indenture; and the Indenture, as
amended and supplemented by this Supplemental Indenture, shall be read, taken
and construed as one and the same instrument.

 

Section 4.11.  The recitals contained herein shall be taken as the statements of
the Company and the Guarantors, and the Trustee assumes no responsibility for
their correctness.  The Trustee shall not be liable or responsible for the
validity or sufficiency of this Supplemental Indenture or the due authorization
of this Supplemental Indenture by the Company or the Guarantors.  In entering
into this Supplemental Indenture, the Trustee shall be entitled to the benefit
of every provision of the Indenture relating to the conduct of, affecting the
liability of or affording protection to the Trustee, whether or not elsewhere
herein so provided.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first written above.

 

 

 

GREAT LAKES CHEMICAL CORPORATION

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

 

CHEMTURA CORPORATION

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

A & M CLEANING PRODUCTS, LLC

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

AQUA CLEAR INDUSTRIES, LLC

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

ASCK, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

ASEPSIS, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

BIOLAB SERVICES, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

BIOLAB TEXTILE ADDITIVES, LLC

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

BIO-LAB, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

CNK CHEMICAL REALTY CORPORATION

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

CROMPTON COLORS INCORPORATED

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

 

CROMPTON EUROPE FINANCIAL SERVICES
COMPANY

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

CROMPTON HOLDING CORPORATION

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

CROMPTON MANUFACTURING COMPANY, INC.

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

CROMPTON MONOCHEM, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

GLK SERVICES, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

 

GREAT LAKES CHEMICAL GLOBAL, INC.

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

GT SEED TREATMENT, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

HOMECARE LABS, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

ISCI, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

KEM MANUFACTURING CORPORATION

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

MONOCHEM, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

 

NAUGATUCK TREATMENT COMPANY

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

PABU SERVICES, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

PCBU SERVICES, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

RECREATIONAL WATER PRODUCTS, INC.

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

UNIROYAL CHEMICAL COMPANY, INC.

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

 

UNIROYAL CHEMICAL COMPANY LIMITED (DELAWARE)

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

WEBER CITY ROAD LLC

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

WRL OF INDIANA, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

By:

  /s/ Janice Ott Rotunno

 

 

 

Name: Janice Ott Rotunno

 

 

Title: Vice President

 

--------------------------------------------------------------------------------